         Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 1 of 11. PageID #: 1




                           IN THE UNITED STATES DISTRICT CttURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                           EASTERN DIVISION


UNITED STATES OF AMERICA,                              )CASE NO.
                                                       )
                                   Plainti氏       )JUDGE
                                                       )

                 V。                           )
                                                       )

S10,000.001N U.S.CURRENCY SEIZED                      )
ON MAY2,2018,PURSUANT TO THE                      )
EXECUTION OF A FEDERAL SEARCH                      )
WARRANT,               )
                                                       )
                                   Defendant.              )COMPLAINT IN FORFEITURE
        NOW COMES plaintitt the united States ofAmcrica,by Justin E.Hcrdman,Unitcd

States Attorllley for the Northcrll District of Ohio,and Jarlles L.ヽ 4orford and NIlargarct A.


Sweeney,Assistant U.S.Attomeys,and flles this Complaint in Forfciturc,rcspectfblly alleging

as follows in accordance with Supplemental Rulc G(2)ofthe Federal Rules of C市 il Proccdure:

                               JURISDICTION AND INTRODUCTION

        l.   This Court has suttect mattcrjurisdiction over an action commenced by the

Unitcd States under 28 1」 .S.C.Scction 1345,and over an action for forfciturc under 28 U.S.C.


Section 1355(a).ThiS COurt also hasjurisdiction ovcr this particular action under 21 U.S.C.

Section 881(a)(6).

        2.    This Court has,4 rθ        jurisdiction ovcr thc dcfcndant currency pursuant to:(i)28
                                       “
U.S.C.Section 1355(b)(1)(A)becauSe acts gi宙 ng rise to the forfeiture occurrcd in this district;

and,(ii)28U.S,Co Section 1355(b)(1)(B),incOrporating 28 U.SoC.Section 1395,because the

action accrued in this district.
          Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 2 of 11. PageID #: 2



          3.       Venue is proper in this district pursuant to: (i) 28 U.S.C. Section 1355(bxlXA)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) 28 U.S.C. Section   1395

because the action accrued in this district.

          4.       This Court will have control over the defendant currency through service of an

arrest warrant in rem, which the United States Marshals Service      will   execute upon the defendant

curency.       See, Supplemental Rules G(3Xb) and G(3)(c).

          5.       The defendant $10,000.00 in U.S. Currency (the "defendant currency") was

seized on May 2,2018, by the U.S. Postal Inspection Service ("USPIS") pursuant to the

execution of a federal search warrant. The defendant currency is now in the custody of the

federal government.

          6.       The USPIS commenced an administrative forfeiture proceeding against the

defendant currency. A claim to the defendant currency was submitted in the administrative

forfeiture proceeding by Zachary Last, thereby requiring the filing of this judicial forfeiture

action.

          7.       The defendant currency is subject to forfeiture to the United States under 21

U.S.C. Section 881(a)(6) in that it constitutes proceeds from illegal drug trafficking activities,

and/or was used or was intended to be used in exchange for illegal controlled substances, and/or

was used or was intended to be used to facilitate illegal drug trafficking activities.

                                            FORFEITURE

          8.       The U.S. Mail commonly is used by drug traffickers to send illegal controlled

substances - as well as U.S. currency derived from the distribution of illegal controlled

substances, either as payment or proceeds - because they know that the U.S.        Mail (including

Priority Express and Priority Mail) is protected against inspection without a federal search



                                                    2
        Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 3 of 11. PageID #: 3



warrant. Further, by using Priority Express and Priority Mail, drug traffickers can track the

parcels and have an expected delivery in one or two business days.

       9.        Nevada is a common origination area for controlled substances sent through the

U.S. Mail with the Northern Ohio area being a common destination point. Also, Nevada is a

common destination point for drug proceeds sent through the U.S. Mail.

       10.       On April 25,2018, law enforcement authorities were contacted by a postal clerk

with the Stow Post Office. The clerk stated that a male (later identified as Damon Stevenson)

had been mailing out suspicious parcels several times a week for several weeks. Additionally,

the clerk advised that both the person and the parcels smelled of marijuana, and that the parcels

were nornally addressed to an address in Nevada or Columbus, Ohio.

       II    .   On May 1,2018, the postal clerk again contacted law enforcement and advised

that the male (Stevenson) had come in the post office and paid for two (2) parcels to be mailed.

        12.      The return address on the first parcel (the "subject parcel" in this case) was:

                 1428 Barlow Rd.
                 Hudson, Ohio 44236

                 The parcel was addressed to:

                 ZachLast
                 401 Pine Haven St. Unit fredacted]
                 Las Vegas NV 89144.
         ３




                 The second parcel was addressed to an individual in Columbus, Ohio.
             ４




                 The subject parcel was a U.S. Postal Service Priority Mail Express parcel bearing

tracking number 8L492521227U5. The second parcel was a Priority Mail parcel betring

tracking number 95055 I 5875398 1 21209623.

       15.       At the Stow Post Office on May 2,2018, the parcels were subjected to      a narcotics


detection canine (Hoppa). Hoppa      -   who was handled by a detective with the Summit County
        Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 4 of 11. PageID #: 4



Drug Unit - gave a positive alert on both parcels. According to the detective, this positive alert

means that Hoppa detected the odor of an illegal drug emanating from the parcels.

        16.      U.S. Postal Inspectors took possession of the parcels and transported them to the

USPIS field office in Cleveland, Ohio.

        17.      Also on May 2,2018, federal search warrants were obtained and executed on the

parcels. Upon opening the subject parcel, U.S. Postal Inspectors found the defendant $10,000.00

in U.S. Currency. The currency was concealed inside vacuum sealed food saver bags, which

were wrapped with bubble wrapping and packing paper.

        18.      Vacuum sealed food saver bags are used to conceal the scent ofillegal controlled

substances.

        19.      There were no handwritten notes, receipts, or instructions with the defendant

culrency inside the parcel. From their training and experience, U.S. Postal Inspectors know that

individuals who traffic in illegal controlled substances rarely include any type of instruction with

the illegal proceeds - unlike legitimate business transactions or personal gifts, with respect to

which notes, letters, or receipts are included with the cash or monetary instruments.

        20.      The breakdown of the defendant currency was as follows: 7 ($100 bills), 6 ($50

bills), 448 ($20 bills), 3 ($10 bills), and2 ($5 bills).

        21.      The defendant currency consisted mainly of $20 bills, making up $8,960.00 of the

$10,000.00 recovered. Narcotics traffickers are known to use low denomination currency to

conduct their business. U.S. Postal Inspectors have found that narcotic payments mailed back to

a drug source   city, in most instances, have a large quantity of $20 denomination bills.

        22.     Upon opening the second parcel, U.S. Postal Inspectors found approximately one

ounce of marijuana concealed inside two vacuum sealed food saver bags.



                                                    4
        Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 5 of 11. PageID #: 5



        23.     As alleged above, the return address on the subject parcel was 1428 Barlow Rd.,

Hudson, Ohio.

        24.     A detective with the Summit County Drug Unit ("SCDU") conducted surveillance

of the residence at 1428 Barlow Road. Surveillance cameras were mounted on each corner of

the residence. Also, it appeared that there was a doorbell camera mounted near the front door.

        25.     On May 8, 2018, members of the SCDU conducted a trash pull at 1428 Barlow

Road. A (small) amount of marijuana, burnt marijuana cigarettes, and the cut off tops of vacuum

sealed bags were recovered.

        26.     On May 31,2018, the SCDU      -   with the assistance of Ohio Edison   -   installed a

pole camera to conduct remote surveillance at 1428 Barlow Road and to identify suspects

involved in the marijuana trafficking activity. The SCDU detective reviewed the activity

captured by the pole camera on a daily basis. Damon Stevenson was positively identified at the

residence nearly every day.

       27.      As alleged above, the subject parcel was addressed to ZachLast in Las Vegas,

Nevada.

       28.      ZachLast also is associated with the 1428 Barlow Road address. Particularly,

Last had an Ohio driver's license issued at the address.

       29.      The SCDU detective reviewed pole camera footage from June 8,2018. Stevenson

was observed exiting a black Cadillac ATS and retrieving a shipping box from the trunk of the

vehicle. Stevenson took the shipping box into the residence at 1428 Barlow Road. Over the next

few hours, several individuals arrived at the residence carrying backpack type bags. The

individuals entered the residence and departed within minutes of their arrival.




                                                  5
            Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 6 of 11. PageID #: 6



        30.       The observations alleged in paragraph29 are consistent with drug trafficking

activity.

        31.       The SCDU detective reviewed pole camera footage from June 9,2018. Stevenson

was observed exiting a white sports utility vehicle and retrieving a shipping box from the rear

cargo area of the vehicle. Stevenson took the shipping box into the residence at 1428 Barlow

Road. Over the next few hours, several individuals arrived at the residence carrying backpack

type bags. The individuals entered the residence and departed within minutes of their arrival.

            32.   The observations alleged in paragraph   3l   are consistent with drug trafficking

activity.

        33.       The SCDU detective reviewed pole camera footage from June 21,2018.

Stevenson was observed exiting a green sedan type vehicle and retrieving a large brown shipping

box from the vehicle. Stevenson took the shipping box into the residence at 1428 Barlow Road.

Over the next few hours, several individuals arrived at the residence carrying backpack type

bags. The individuals entered the residence and departed within minutes of their arrival.

            34.   The observations alleged in paragraph 33 are consistent with drug trafficking

activity.

        35.       The SCDU detective reviewed pole camera footage from June 27,2018.

Stevenson was observed exiting a silver Mercury Montego and retrieving a large brown shipping

box from the trunk of the vehicle. Stevenson and the driver/owner of the vehicle took the

shipping box into the residence at 1428 Barlow Road. Over the next few hours, several

individuals arrived at the residence carrying backpack type bags. The individuals entered the

residence and departed within minutes of their arrival.




                                                   6
            Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 7 of 11. PageID #: 7



            36.   The observations alleged in paragraph 35 are consistent with drug trafficking

activity.

            37.   The SCDU detective reviewed pole camera footage from July 2,2018. Stevenson

was observed exiting a silver Mercury Montego and retrieving a large brown shipping box from

the trunk of the vehicle. Stevenson took the shipping box into the residence at 1428 Barlow

Road. Over the next few hours, several individuals arrived at the residence carrying backpack

type bags. The individuals entered the residence and departed within minutes of their arrival.

            38.   The observations alleged in paragraph3T are consistent with drug traffrcking

activity.

            39.   The SCDU detective reviewed pole camera footage from July 6,2018. Stevenson

was observed exiting a red sports utility type vehicle and retrieving a brown shipping box from

the vehicle. Stevenson took the shipping box into the residence at 1428 Barlow Road. Over the

next few hours, several individuals arrived at the residence carrying backpack type bags. The

individuals entered the residence and departed within minutes of their arrival.

            40.   The observations alleged in paragraph 39 are consistent with drug trafficking

activity.

            41.   The SCDU detective reviewed pole camera footage from July 1 1, 2018.

Stevenson was observed exiting a red minivan and retrieving a large brown shipping box from

the back seat of the vehicle. Stevenson took the shipping box into the residence at 1428 Barlow

Road. Over the next few hours, several individuals arrived at the residence carrying backpack

type bags. The individuals entered the residence and departed within minutes of their arrival.

        42.       The observations alleged in paragraph 41 are consistent with drug trafficking

activity.



                                                   7
            Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 8 of 11. PageID #: 8



            43   .       The SCDU detective reviewed pole camera footage from July              13   , 2018. A person

(male) was observed arriving at 1428 Barlow Road in a black 2017 Honda CRV. The person

retrieved a large brown shipping box from the rear cargo area of the vehicle and met with

Stevenson at the front door of the residence. The shipping box was then taken into the residence.

Over the next few hours, several individuals arrived at the residence carrying backpack type

bags. The individuals entered the residence and departed within minutes of their arrival.

            44.      The observations alleged in paragraph 43 are consistent with drug trafficking

activity.

          45     .   On July     17   ,   2018, SCDU detectives    -   with the assistance of the Ohio State

Highway Patrol ("OSHP")                   -   conducted surveillance at 1428 Barlow Road. At approximately

3:02 p.m., a black 2011Mazda 4 door vehicle stopped in front of the residence. Stevenson was

observed by both the pole camera and undercover detectives in the area to exit the residence and

walk down the driveway. Stevenson was carrying two brown shipping parcels.

          46.        Stevenson entered the           201I Mazda with the parcels and the vehicle departed east

on Barlow Road. Surveillance units followed.

          47.        At approximately 3:05 p.m., an OSHP Sergeant - while operating                   a marked

OSHP cruiser         -   initiated a traffic stop of the    20ll Mazda in Hudson, Ohio, near a U.S. Post
Office.

          48.        During the traffic stop, the OSHP Sergeant detected the strong odor of fresh

marijuana emanating from the interior of the vehicle. Conversation was conducted with the

driver (determined to be aLyft driver) and Stevenson, the back seat passenger. The OSHP

Sergeant observed marijuana pieces on the floor near Stevenson's                    feet. Stevenson stated that the

two parcels contained marijuana THC hashish oil.



                                                               8
        Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 9 of 11. PageID #: 9



        49.     Both parcels were sealed with U.S. postal shipping labels affrxed to the front.

When opened, the parcels were found to contain, respectively, ten (10) and five (5) THC hashish

oil e-cigarette cartridges.

        50.     As he was placing him into the patrol car, the OSHP Sergeant noticed that a

strong odor of marijuana was emanating from Stevenson's person.

        51.     At approximately 5:03 p.m. on July 17,2018, a state search warrant was executed

at the 1428 Barlow Road residence. Among other things, officers seized the following items:

        a.)     85 % gram THC hashish oil e-cigarette cartridges.

        b.)     three (3) vacuum sealed bags containing marijuana.

        c.)     digital scale.

        d.)     food saver vacuum heat sealer.

       e.)      miscellaneous USPS paperwork/documents.

       f.)      $4,150.00 U.S. Currency. (Note: this $4,150.00 U.S. Currency is not a defendant
                property in the instant case.)

       g.)      two (2) lz grarn THC hashish oil e-cigarette cartridges.

       h.)      miscellaneousmarijuanawrappings/bags.

       i.)      black duffle bag containing a money counter, marijuana wrapping/bags, and
                USPS boxes.

       j.)      miscellaneousmarijuanaparaphernalia.

       52.      Criminal complaints were presented to the Stow Municipal Clerk of Courts

Offrce. Arrest warrants were obtained for Stevenson for possession/trafficking in THC hashish

oil and possession/trafficking in marijuana. Stevenson's criminal   case   (\io. CR-2018-08-2639)

was transferred to the Summit County Court of Common Pleas on or about         August 16,2018.




                                                 9
          Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 10 of 11. PageID #: 10



          53.    Between September 5,2017 and September 5, 2018, approximately 34 parcels

were mailed from a post office(s) in StodFludson, Ohio,to Zachary Last's 401 Pine Haven

Street,   Unit [redacted], Las Vegas, Nevada, address.

           54.   Between September 5,2017 and September 5, 2018, approximately 41 parcels

were mailed from a post office(s) in Las Vegas, Nevada, to the 1428 Barlow Road, Hudson,

Ohio, address.

                                            CONCLUSION

          55.    By reason of the foregoing, the defendant $10,000.00 in U.S. Currency is subject

to forfeiture to the United States under   2l U.S.C. $ SSl(a)(6) in that it constitutes proceeds from

illegal drug trafficking activities, and/or was used or was intended to be used in exchange for

illegal controlled substances, and/or was used or was intended to be used to facilitate illegal drug

trafficking activities.

          WHEREFORE, plaintiff, the United States of America, requests that this Court enter

judgment condemning the defendant currency and forfeiting it to the United States, and

providing that the defendant currency be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

                                                         Respectfully submitted,

                                                         Justin E. Herdman
                                                         U.S. Attorney, Northern District of Ohio




                                                                     rford (
                                                            mnited                Attomey, N.D. Ohio
                                                         Carl B. Stokes 116. Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, Ohio 44113
                                                         216.622.37 43 I F ax: 216.522.7 499
                                                         James.Morford@usdoj.gov - AND


                                                   10
            Case: 5:18-cv-02296-JRA Doc #: 1 Filed: 10/03/18 11 of 11. PageID #: 11




                                                       Margaret
                                                       Assistant

                                                       801 West Superior Avenue, Suite
                                                       Cleveland, Ohio 44113
                                                       216.622.3990/Fax:216.522.7499
                                                       Margaret,Swccney@usda.gOV



                                           VERIFICATION

STATE OF OHIO                   )
                                    )SS.
COUNTY OF CUYAHOGA)

            I,James L.Morford,under penalty ofpeJury,dCpOSc and say that l arn an Assistant

United States Attomey for the Northcrn District of Ohio,and the attomey for the plaintiffin the

within entitled action. Thc foregoing Complaint in Forfeiture is based upon infollllation

offlcially provided to me and,to my knowledge and beliet is truc and correct.




            SworntoandsubscHbedinmypresencethisttdayofoctober,2018.
二、




                   ヽ
                   ︵
                    ／ ． ．
  一




                   ｏ

                     ´″
    一
     ヽ  一




                       ´、   ﹄
        ︺




                           ・




                                                                   Nota7 Pu6に S切 ヒげ0筋

                                                           り COmmiSSわ ■Eψr“ _l)■「           奎J
                                                                                      =⊇
